       Case 1:18-cv-00667-TJM-CFH Document 51 Filed 03/16/20 Page 1 of 7



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
ROBERT CARROLL,
                                                             Case No. 1:18-cv-667 (TJM)(CFH)
                                   Plaintiff,

        -against-

U.S. EQUITIES CORP., LINDA STRUMPF,
HAL SIEGEL, DAVID WARSHALL, WING
LAM,

                                    Defendants.
---------------------------------------------------------X




                               REPLY MEMORANDUM OF LAW
                                   IN FURTHER SUPPORT
                            OF DEFENDANTS’ MOTION TO DISMISS




                            KAUFMAN DOLOWICH & VOLUCK, LLP
                                        Attorneys for Defendants
                           U.S. Equities Corp., Linda Strumpf and Hal Siegel
                                 135 Crossways Park Drive, Suite 201
                                     Woodbury, New York 11797
                                      Telephone: (516) 681-1100
                                       Facsimile: (516) 681-1101




On the brief:
  Adam M. Marshall, Esq.
         Case 1:18-cv-00667-TJM-CFH Document 51 Filed 03/16/20 Page 2 of 7



                                                   TABLE OF CONTENTS

ARGUMENT .................................................................................................................................. 1

POINT I
THE AMENDED COMPLAINT FAILS TO STATE A VIABLE RICO CLAIM ........................ 1

POINT II
THE AMENDED COMPLAINT FAILS TO STATE
A VIABLE CLAIM FOR MALICIOUS PROSECUTION ............................................................ 3

POINT III
THE SIXTH, SEVENTH, EIGHTH AND NINTH CAUSES OF ACTION
WERE IMPROPERLY ASSERTED AND FAIL TO STATE A CLAIM ..................................... 4

CONCLUSION ............................................................................................................................... 5




                                                                      i
          Case 1:18-cv-00667-TJM-CFH Document 51 Filed 03/16/20 Page 3 of 7



           Defendants U.S. Equities Corp. (“U.S. Equities”), Linda Strumpf (“Strumpf”) and Hal

Siegel (“Siegel”) (collectively, the “Defendants”), by their attorneys Kaufman Dolowich &

Voluck, LLP, respectfully submit this reply memorandum of law in further support of their motion

to dismiss the Second, Fifth, Sixth, Seventh, Eighth and Ninth causes of action in Plaintiff Pro Se

Robert Carroll’s Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6).

                                                   ARGUMENT

                                                      POINT I

         THE AMENDED COMPLAINT FAILS TO STATE A VIABLE RICO CLAIM

           The opposition confirms that Plaintiff’s RICO claims are meritless. First, in terms of

predicate acts, Plaintiff concedes that he cannot rely upon litigation activities in light of this Court’s

September 24, 2019 order (the “Prior Order”) and that he “included ‘litigation activities’ in his

amended complaint” solely “to preserve the issue for appeal.” (Opp. Br. at 1).1 Plaintiff also

concedes that the pre-litigation purchase of his credit card debt by U.S. Equities cannot qualify as

a predicate act either, even if Defendants supposedly conspired to use fraudulent means to collect

that debt. (Id. at 4).2 Moreover, Plaintiff admits that his inadequately described post-litigation

communications with a U.S. Equities “office worker” took place on August 22, 2017 (id. at 4),3

more than a week after his original motion to vacate the state court judgment was denied (Marshall


1
    The “Opp. Br.” refers to Plaintiff’s Memorandum of Law in Opposition (ECF Doc. 47).
2
  Plaintiff improperly alleges for the first time in his opposition brief that U.S. Equities purchased his debt at a time
when the statute of limitations to bring a collection lawsuit had already expired. (See Opp. Br. at 6). “[P]arties cannot
amend their pleadings by including new factual allegations in an opposition brief to a motion to dismiss.” Romano v.
Schachter Portnoy, L.L.C., 2017 U.S. Dist. LEXIS 100312, at *8 (E.D.N.Y. Jun. 28, 2017) (quoting Torchlight Loan
Servs., LLC v. Column Fin., Inc., 2012 U.S. Dist. LEXIS 105895, at *30 (S.D.N.Y. Jul. 22, 2012)) (alteration in
original). Regardless, even if Plaintiff’s allegation were true (which it is not), there is nothing improper about the
purchase of a time-barred debt. See Larsen v. JBC Legal Group, P.C., 533 F. Supp. 2d 290, 303 (E.D.N.Y. 2008)
(“[I]t is permissible for a debt collector to seek to collect on a time-barred debt voluntarily.”).
3
  Though Plaintiff insists that his allegations pertaining to the U.S. Equities office worker “are not vague,” (Opp. Br.
at 4), Rule 9(b) requires a plaintiff claiming fraud “to ‘state the contents of the communications, who was involved,
where and when they took place, and [ ] why they were fraudulent.’” Shetiwy v. Midland Credit Mgmt., 15 F. Supp.
3d 437, 445 (S.D.N.Y. 2014) (quoting Knoll v. Schectman, 275 Fed. Appx. 50, 51 (2d Cir. 2008)) (alternation in
original) (emphasis added).
                                                           1
          Case 1:18-cv-00667-TJM-CFH Document 51 Filed 03/16/20 Page 4 of 7



Decl., Exhibit “C”),4 thus negating any plausible claim of reliance or proximately caused damages.

Finally, Plaintiff admits that he chose to close his account with Navy Federal Credit Union (the

“Credit Union”). (See Opp. Br. at 5).

           Second, with respect to pattern, Plaintiff concedes that his theory of closed-ended

continuity is contingent upon this Court finding that Defendants’ (alleged) pre-litigation and

litigation activities qualified as predicate acts. (Opp. Br. at 6) (“[T]he Amended Complaint alleges

the commission of predicate acts which span several years, a period beginning with the purchase

of the debt . . . to litigation resulting in a fraudulent default judgment, to the service of an

information subpoena and restraining order . . . and later execution of the default judgment in

August 2017.”) (emphasis added). Since neither the purchase of his debt nor the procurement of

the judgment in Kingston City Court qualify as predicate acts under RICO, and because the

enforcement of the judgment in 2017 was essentially a single act spanning two months at most,

the Amended Complaint therefore fails to plead “a series of related predicate acts extending over

a substantial period of time.” DeFalco v. Bernas, 244 F.3d 286, 321 (2d Cir. 2001).

           Plaintiff’s theory of open-ended continuity fares even worse. According to Plaintiff, the

Amended Complaint pleads a threat of continuing criminal activity because Strumpf is alleged to

have used SYR on 4,020 occasions between January 1, 2007 and September 30, 2009, thus making

it likely that Defendants will continue to (allegedly) obtain judgments through sewer service “over

and over and over again until stopped.” (Opp. Br. at 6). Again, Plaintiff’s allegations of sewer

service are irrelevant for purposes of his RICO claims. (See Prior Order at 25-26). In any event,

Plaintiff’s argument fails since SYR was dissolved more than a decade ago (Am. Compl. at ¶ 40)

and Plaintiff has not identified even one alleged instance of “sewer service” subsequent to 2009.

See First Capital Asset Mgmt., Inc. v. Satinwood Inc., 385 F.3d 159, 180-81 (2d Cir. 2004) (no


4
    The “Marshall Decl.” refers to the Declaration of Adam M. Marshall., dated February 13, 2020 (ECF Doc. 43-1).
                                                          2
       Case 1:18-cv-00667-TJM-CFH Document 51 Filed 03/16/20 Page 5 of 7



threat of continued criminal activity after defendant had conveyed assets and filed for bankruptcy);

Westchester Cty. Independence Party v. Astorino, 137 F. Supp. 3d 586, 612 (S.D.N.Y. 2015)

(rejecting RICO claim as speculative where plaintiff had not alleged “sufficient facts plausibly

showing that any [fraudulent] activity is ongoing[.]”); Purchase Real Estate Group, Inc. v. Jones,

2010 U.S. Dist. LEXIS 43201, at *34 (S.D.N.Y. Apr. 30, 2010) (“Plaintiffs have not alleged any

basis from which this Court can conclude that continuation or repetition of the racketeering

activities at issue was likely at the time the Complaint was filed.”) (emphasis added).

       Third, Plaintiff completely fails to address Defendants’ arguments concerning the

inadequacy of the “attorney-client” enterprise alleged in the Amended Complaint. (See Opp. Br.

at 6-9). Though Plaintiff declares at one point in his brief that this is a “unique case” because

Strumpf is (incorrectly) alleged to be an owner of U.S. Equities as well as its attorney (id. at 4),

that characterization of the parties’ relationship only weakens Plaintiff’s claim to the existence of

a RICO enterprise. See Riverwoods Chappaqua Corp. v. Marine Midland Bank, 30 F.3d 339, 344

(2d Cir. 1994) (“[B]y alleging a RICO enterprise that consists merely of a corporate defendant

associated with its own employees or agents carrying on the regular affairs of the defendant, the

distinctness requirement may not be circumvented.”).

       Fourth, Plaintiff does not dispute the proposition that a RICO conspiracy claim under §

1962(d) cannot survive the dismissal of its substantive RICO counterpart. Satinwood Inc., 385

F.3d at 182. As Plaintiff’s substantive RICO claim fails, so too must the conspiracy claim.

                                             POINT II

                    THE AMENDED COMPLAINT FAILS TO STATE
                  A VIABLE CLAIM FOR MALICIOUS PROSECUTION

       Plaintiff argues that his malicious prosecution claim should not be dismissed because the

precondition for renewing the claim “will be met when this Court grants plaintiff’s motion to

vacate the default judgment and dismisses the collection action.” (Opp. Br. at 10). This Court

                                                 3
        Case 1:18-cv-00667-TJM-CFH Document 51 Filed 03/16/20 Page 6 of 7



denied that motion on March 12, 2020. (See ECF Doc. 50). Accordingly, Plaintiff’s claim for

malicious prosecution remains premature at best and must be dismissed.

                                                     POINT III

           THE SIXTH, SEVENTH, EIGHTH AND NINTH CAUSES OF ACTION
            WERE IMPROPERLY ASSERTED AND FAIL TO STATE A CLAIM

         Plaintiff contends that his assertion of four (4) brand new causes of action is appropriate

because, in his opinion, this Court’s specific instructions as to the scope of amendment was meant

as “a guide” rather than a limitation. (Opp. Br. at 11). The Prior Order says otherwise. Clearly,

if the Court’s intent was to allow Plaintiff to file an amended pleading containing brand new claims

unrelated to the FDCPA, or RICO, or malicious prosecution, Your Honor would not have included

a detailed list itemizing the permissible scope of amendments. (See Prior Order at 32-33).

         Turning to the substance of the new claims, Plaintiff’s opposition brief offers little in the

way of coherent argument. With respect to his sixth cause of action, Plaintiff admits that there can

be no plenary action for supposed violations of the New York Exempt Income and Protection Act.

(Opp. Br. at 11). 5 Moreover, Plaintiff concedes that it was the Credit Union’s obligation to

forward him copies of the restraining notice and exemption forms. (Id. at 13). Though Plaintiff

attempts to bolster the claim by alleging (for the first time) that Strumpf did not serve the Credit

Union with the requisite forms (id.), he cannot amend his pleading through an opposition brief.

See Romano, 2017 U.S. Dist. LEXIS 100312, at *8.

         As for the seventh cause of action, “theft by fraudulent conversion,” Plaintiff admits that

the claim is inextricably linked to his failed motion to vacate the state court judgment. (See Opp.

Br. at 14). Accordingly, in addition to being vague, the claim is barred by Rooker-Feldman.



5
  Despite Plaintiff’s belief to the contrary (Opp. Br. at 11), this is a plenary action. Black’s Law Dictionary defines a
“plenary action” as “[a] full hearing or trial on the merits, as opposed to a summary proceeding.” (11th ed. 2019)
(emphasis added). Here, as noted in Defendants’ moving brief, Defendants’ sole state law remedy was a special
proceeding under Article 52.
                                                           4
       Case 1:18-cv-00667-TJM-CFH Document 51 Filed 03/16/20 Page 7 of 7



       Plaintiff offers no meaningful response regarding his eighth cause of action, simply

declaring that “[w]hether or not the plaintiff has a private right of action for money damages”

under 18 U.S.C. § 2314 “should be determined de novo, for this particular case[.]” (Opp. Br. at

15). As noted in Defendants’ moving brief, other district courts have addressed this issue and held

that there is no private right of action under § 2314. That is hardly surprising given that “a criminal

statute does not routinely create a private right of action without a specific statutory basis for

implying one.” Hariprasad v. Master Holdings Inc., 788 Fed. Appx. 783, 786 (2d Cir. 2019);

Snyder v. Fantasy Interactive, Inc., 2012 U.S. Dist. LEXIS 23087, at *9 (S.D.N.Y. Feb. 9, 2012)

(“Rarely is there a private right of action under a criminal statute.”) (internal quotation marks and

citation omitted).

       Finally, with regard to his ninth cause of action, Plaintiff contends that the Amended

Complaint states a viable claim for abuse of process because Defendants supposedly conspired

with SYR to obtain a default judgment against Plaintiff through the use of sewer service. (Opp.

Br. at 15). This is a far cry from threadbare allegations in the Amended Complaint. (See Am.

Compl. at ¶ 99). Again, Plaintiff cannot amend his pleading through a memorandum of law.

                                          CONCLUSION

       For all the foregoing reasons, as well as those in Defendants’ moving papers, Defendants

respectfully request that this Court grant their motion and dismiss the Second, Fifth, Sixth,

Seventh, Eighth and Ninth causes of action in Plaintiff’s Amended Complaint.

Dated: Woodbury, New York
       March 16, 2020                          KAUFMAN DOLOWICH & VOLUCK, LLP

                                       By:     /s/ Adam M. Marshall
                                               Adam M. Marshall, Esq.
                                               Attorneys for Defendants
                                               U.S. Equities Corp., Linda Strumpf and Hal Siegel
                                               135 Crossway Park Drive – Suite 201
                                               Woodbury, New York 11797
                                               (516) 681-1100

                                                  5
